
	
		One Hundred Twelfth Congress of the United States
		  of America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. CON. RES. 50
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 5, 2012
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  actions to preserve and advance the multistakeholder governance model under
		  which the Internet has thrived.
	
	
		Whereas
			 given the importance of the Internet to the global economy, it is essential
			 that the Internet remain stable, secure, and free from government
			 control;
		Whereas
			 the world deserves the access to knowledge, services, commerce, and
			 communication, the accompanying benefits to economic development, education,
			 and health care, and the informed discussion that is the bedrock of democratic
			 self-government that the Internet provides;
		Whereas
			 the structure of Internet governance has profound implications for competition
			 and trade, democratization, free expression, and access to information;
		Whereas
			 countries have obligations to protect human rights, which are advanced by
			 online activity as well as offline activity;
		Whereas
			 the ability to innovate, develop technical capacity, grasp economic
			 opportunities, and promote freedom of expression online is best realized in
			 cooperation with all stakeholders;
		Whereas
			 proposals have been put forward for consideration at the 2012 World Conference
			 on International Telecommunications that would fundamentally alter the
			 governance and operation of the Internet;
		Whereas
			 the proposals, in international bodies such as the United Nations General
			 Assembly, the United Nations Commission on Science and Technology for
			 Development, and the International Telecommunication Union, would attempt to
			 justify increased government control over the Internet and would undermine the
			 current multistakeholder model that has enabled the Internet to flourish and
			 under which the private sector, civil society, academia, and individual users
			 play an important role in charting its direction;
		Whereas
			 the proposals would diminish the freedom of expression on the Internet in favor
			 of government control over content;
		Whereas
			 the position of the United States Government has been and is to advocate for
			 the flow of information free from government control; and
		Whereas
			 this and past Administrations have made a strong commitment to the
			 multistakeholder model of Internet governance and the promotion of the global
			 benefits of the Internet: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 Secretary of State, in consultation with the Secretary of Commerce, should
			 continue working to implement the position of the United States on Internet
			 governance that clearly articulates the consistent and unequivocal policy of
			 the United States to promote a global Internet free from government control and
			 preserve and advance the successful multistakeholder model that governs the
			 Internet today.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
